Citation Nr: 1212904	
Decision Date: 04/09/12    Archive Date: 04/19/12

DOCKET NO.  01-08 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for a psychiatric disability, claimed as posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION

The Veteran served on active duty from February 1957 to February 1960. 

This case was originally before the Board of Veterans' Appeals (Board) on appeal from an October 2000 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  This matter was previously adjudicated by the Board in a decision dated in June 2004.  In that decision, the Board denied service connection for PTSD.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In an Order dated in February 2006, the Court vacated the Board's June 2004 decision, and remanded the matter to the Board for action consistent with the Court's Order.  In May 2008, the Board issued a decision that denied the Veteran's claim of entitlement to service connection for PTSD.  The Veteran appealed the denial to the Court.  In December 2009, the Court issued a memorandum decision that vacated the May 2008 Board decision and remanded that matter to the Board for action in compliance with the instructions in the memorandum decision.  This case was most recently before the Board in January 2011 when it was remanded for additional development.

The record reflects that the RO has characterized the Veteran's psychiatric claim as a claim for service connection for PTSD.  In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Court found that an appellant's claim for service connection for PTSD should have been construed more broadly by VA as a claim for service connection for any mental disability.  The Court noted that the claimant was not competent to diagnose a particular psychiatric disability, such as PTSD, but that he was competent to describe his mental symptoms.  Id. at 4-5, citing Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992) and Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Court also noted that the evidence submitted in support of the claim showed that the appellant had been diagnosed with psychiatric disabilities other than PTSD and that these disabilities arose "from the same symptoms for which he was seeking benefits."  Id. at 9.  The Court held that, in construing a claim, the Board must consider any disability "that may reasonably be encompassed by several factors including: the claimant's description of the claim; the symptoms the claimant describes; and the information the claimant submits or that the Secretary obtains in support of the claim."  Id. at 5.  The Board recharacterized the Veteran's psychiatric claim accordingly in the most recent remand. 


FINDINGS OF FACT

1.  During his service, the Veteran did not engage in combat with the enemy. 

2.  No stressor supporting a diagnosis of PTSD has been verified and any recorded diagnosis of PTSD is not based on a stressor event corroborated by independent and credible supporting evidence.

3.  An acquired psychiatric disorder was not present in service, and no currently present acquired psychiatric disorder is etiologically related to service.


CONCLUSION OF LAW

A psychiatric disability, to include PTSD, was not incurred in or aggravated by active duty.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 

The VCAA, codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.

As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.

The Court has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In the case at hand, the Veteran was provided numerous letters, including in June 2003 and October 2006, which contained all required notice.  In this regard, the Board notes that following the provision of the required notice and the completion of all indicated development, the originating agency readjudicated the Veteran's claim.  There is no indication in the record or reason to believe that any ultimate decision of the originating agency on the merits of the claim would have been different had complete VCAA notice been provided at an earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be cured by a new VCAA notification followed by a readjudication of the claim). 

The Board also finds VA has complied with its duty to assist the Veteran in the development of his claim.  In this regard, the Board notes that service treatment records (STRs), service personnel records, and post-service treatment records were obtained.  Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the claim; the Board is also unaware of any such evidence.  The Board also finds that no additional development for medical opinions or examinations is necessary.  Specifically, there is no medical evidence suggesting that the claimed disability was present until many years after the Veteran's military service or suggesting that the claimed disability is etiologically related to service.  Moreover, as discussed in detail below, there is no lay evidence of record credibly establishing a continuity of symptomatology.  The Board recognizes that the threshold for whether a present disability may be related to service is a low one.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  However, under the circumstances of this case, the low threshold has not been met. 

Legal Criteria 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish service connection for PTSD there must be medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) [i.e., a diagnosis under DSM-IV]; a link, established by medical evidence, between current symptoms and a stressor event in service; and credible supporting evidence that the claimed stressor event in service occurred if PTSD was not diagnosed during service. 38 C.F.R. § 3.304(f).  Where the veteran did not engage in combat with the enemy, or the claimed stressor is not related to combat, the veteran's testimony alone is not sufficient to establish the occurrence of the stressor, and it must be corroborated by credible supporting evidence.  Cohen v. Brown, 10 Vet. App. 128 (1997).

The Board is not required to accept an appellant's uncorroborated account of his active service experiences.  See Swann v. Brown, 5 Vet. App. 229, 233 (1993) and Wood v. Derwinski, 1 Vet. App. 190, 192 (1991); however, a stressor need not be corroborated in every detail.  Suozzi v. Brown, 10 Vet. App. 307, 311 (1997).  See also, Pentecost v. Principi, 16 Vet. App. 124   (2002).  Just because a physician or other health professional accepted an appellant's description of his experiences as credible and diagnosed appellant as suffering from PTSD does not mean the Board is required to grant service connection for PTSD.  Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Factual Background and Analysis 

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Veteran's service personnel records do not show any awards or decorations denoting he engaged in combat.  He did not serve during a period of war.  He was stationed in Korea from August 4, 1959, through February 5, 1960.  His military occupational specialty (MOS) was air policeman.

The Veteran's STRs are negative for complaints or findings related to psychiatric disability, including PTSD. 

An October 1998 VA outpatient treatment record notes the Veteran's complaints of dysthymia that had been developing since his retirement from the fire department.  The Veteran also reported classic symptoms of PTSD.

In May 1999 the Veteran submitted the instant claim for service connection.  He indicated that he had last worked (as a fireman) in 1973.

The post-service medical evidence includes a September 1999 letter from a physician at the VA Healthcare Network in Albany, New York, indicating that the Veteran has PTSD as a result of being subjected to hostile fire while patrolling the border during his tour of duty in Korea and as a result of witnessing the massacre of civilians by a local gang while in Korea.  The VA mental health care records note the Veteran's PTSD and his guilt from certain experiences while in service.  A diagnosis of dysthymic disorder secondary to PTSD was also noted.

In a May 2000 statement, the Veteran reported that his stressors include witnessing Korean civilians being hanged (including a young Korean girl with whom the Veteran had a close relationship).  In response to a letter from the Board for more specific information, the Veteran indicated that he was probably stationed at the Kunsan Air Base at the time of the foregoing incident.  He also provided the name of the young Korean girl who was hanged and indicated that the incident occurred during the cold season in Korea. 

VA outpatient treatment records dated from 2000 to 2007 note the Veteran's ongoing treatment for PTSD and dysthymia.

In a March 2007 statement, the Veteran maintained that it would be impossible to give a specific date or time period for his stressors as hostile fire would be random.  He stated that he filed reports with his superiors.  

A March 2011 report of contact notes that the Veteran stated that he was never assigned to border patrol on the DMZ.  Instead, he was assigned to nightly patrol of the Kunsan Air Force Base perimeter; it was there that he experienced hostile fire by "slicky boys" or thieves on a nightly basis.

In response to VA's request for stressor verification, the U.S. Joint Services Records Research Center (JSRRC) (formerly known as the U.S. Armed Services Center for Research of Unit Records), noted that its research covered "July through December 1959" and it was unable to document hostile activities described by the Veteran.  JSSRC also confirmed that the Korean era records do not contain information on the killing, accidentally or in combat, of civilians.  In addition, a March 2011 response from the Air Force Historical Research Agency shows that a search of records from Kunsan Air Force Base did not verify the alleged stressors.  (Although records from January 1960 to June 1960 show that "slicky boy" activity was "lessening," no specific verification of hostile fire activity for the period at issue was noted.  Rather, the unit histories referred only to prostitution, black market activity and theft.) 

Although the record contains a medical diagnosis of PTSD and a medical opinion linking the diagnosis to active service, the record does not show that the Veteran participated in combat with the enemy or contain credible supporting evidence of a non-combat stressor supporting a diagnosis of PTSD.  In this regard, the Board notes that the Veteran did not serve during a period of war and he did not receive an award indicative of his participation in combat.  There is simply nothing in the record corroborating the Veteran's participation in combat with the enemy and the Board has not found the Veteran's statements to be sufficiently probative to establish such participation in view of the time period in which he served.  The Veteran has not provided information of sufficient specificity to permit verification of his allegations that he was subjected to hostile fire while patrolling the perimeter of Kunsan Air Base, and that he witnessed the aftermath of killings (hangings) of Korean civilians.  The Veteran has not otherwise provided evidence to corroborate his alleged stressors. 

As set out above, where the claimed stressor is not related to combat, a veteran's lay testimony alone will not be enough to establish the occurrence of the alleged stressor.  In such cases, the record must contain service records or other corroborative evidence which substantiates or verifies the veteran's testimony or statements as to the occurrence of the claimed stressor.  Moreover, a medical opinion diagnosing PTSD does not suffice to verify the occurrence of the claimed in-service stressors.   See Swann, supra; see also Moreau v. Brown, 9 Vet. App. 389, 395-96 (1996) (finding that an opinion by a mental health professional based on a post-service examination of the Veteran cannot be used to establish the occurrence of a stressor).  The Veteran's personnel records, unit histories and STRs do not, in and of themselves, verify his stressor accounts.  Without evidence that the Veteran engaged in combat or credible supporting evidence of an in-service stressor, even unequivocal medical evidence that he has a diagnosis of PTSD is insufficient to establish that the PTSD is service-related, so as to substantiate a claim of service connection.

With regard to psychiatric disorder other than PTSD, the Veteran was diagnosed with dysthymia during the period of this appeal (see, e.g., October 1998 VA outpatient treatment record).  The weight of the evidence is against service connection for this psychiatric disorder.  As the above analysis reflects, service connection is not warranted for any diagnosed psychiatric disorder because there is no credible supporting evidence that any in-service injury or disease occurred, including the claimed in-service stressful event; the Veteran did not experience chronic psychiatric symptoms, including dysthymia, in service; the Veteran did not experience continuous psychiatric symptoms, including dysthymia, since service separation (see October 1998 VA outpatient treatment record, which notes that his symptoms began about the time of his retirement in 1973).  

In reaching this conclusion, the Board has considered the benefit of the doubt doctrine; however, as the preponderance of the evidence is against the claim, that doctrine is not applicable in the instant appeal. 


ORDER

Entitlement to service connection for a psychiatric disability, to include PTSD, is denied. 



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


